Citation Nr: 0008060	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  94-17 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than January 1, 
1998, for a permanent and total rating for pension purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from January 1959 to January 
1967.  

This matter came to the Board of Veterans' Appeals on appeal 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  In a rating 
decision dated in July 1992, the RO denied entitlement to a 
permanent and total rating for pension purposes, and the 
veteran appealed the decision.  In February 1997, the Board 
remanded the case to the RO for additional development.  In a 
rating decision dated in July 1999 the RO granted a permanent 
and total rating for pension purposes effective January 1, 
1998.  In that rating decision and accompanying supplemental 
statement of the case, the RO stated that its decision 
constituted a partial grant of benefits.  The RO stated that 
unless the veteran withdrew his appeal, the effective date 
matter would be certified to the Board.  The veteran 
continued his appeal, and the issue of entitlement to an 
effective date earlier than January 1, 1998, for a permanent 
and total rating for pension purposes is now before the 
Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  In December 1991, the veteran filed an informal claim for 
entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes.  

3.  The veteran was born in October 1941, attended 3 years of 
college, and has occupational experience as a courier 
instructor, intake counselor, bus driver, technical writer 
and dispatcher; he last worked full time in December 1997 as 
a dispatcher.  

4.  By rating decision of July 1999, the RO granted a 
permanent and total rating for pension purposes, effective 
January 1, 1998.  

5.  The ratings for the veteran's disabilities combine to 
less than 100 percent; prior to January 1, 1998, the 
veteran's permanent disabilities were not sufficient to 
render the veteran or the average person unemployable.  


CONCLUSION OF LAW

The requirements for an effective date earlier than January 
1, 1998, for a permanent and total disability rating for 
pension purposes have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date earlier than January 
1, 1998, for entitlement to a permanent and total rating for 
pension purposes.  He contends that he should be awarded the 
permanent and total disability rating from the date he filed 
an informal claim, in December 1991.  He in essence argues 
that his medical condition was the same in December 1991 as 
it was in January 1998, the effective date assigned by the RO 
for entitlement to the permanent and total rating for pension 
purposes.  

As a preliminary mater, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  In addition, the case has been 
adequately developed for appellate purposes by the RO, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

For an award of a permanent and total rating for pension 
purposes, the effective date will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Under the provisions of 38 U.S.C.A. § 1521 (West 1991), 
pension is payable to a veteran who served for ninety (90) 
days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
that are not the result of the veteran's willful misconduct.  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  Talley v. Derwinski, 2 Vet. App. 282, 
285 (1992); 38 C.F.R. § 3.340(b), 4.15 (1999).  

There are alternative bases upon which a finding of permanent 
and total disability for pension purposes may be established.  
The first way is to establish that the veteran has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation under the appropriate diagnostic codes of the VA 
Schedule for Rating Disabilities (Rating Schedule).  The 
"average person" standard is outlined in 38 U.S.C.A. 
§ 1502(a)(1) (West 1991) and 38 C.F.R. §§ 3.340(a), 4.15 
(1999).  This process involves rating and then combining each 
disability under the appropriate diagnostic code to determine 
whether the veteran holds a combined 100 percent schedular 
evaluation for pension purposes.  See 38 C.F.R. § 4.25 
(1999).  In determining the combined figure, nonservice-
connected disabilities are evaluated under the same criteria 
as service-connected disabilities.  Permanent and total 
disability ratings for pension purposes may also be 
authorized, provided other requirements of entitlement are 
met, for congenital, developmental, hereditary or familial 
conditions, as well as for disabilities that require 
indefinite periods of hospitalization.  38 C.F.R. § 3.342(b) 
(1999).  

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding him from securing and following substantially 
gainful employment.  38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. 
§ 4.17 (1999).  Under this analysis, if there is only one 
such disability, it must be ratable at 60 percent or more, 
and; if there are two or more disabilities, there must be at 
least one disability ratable at 40 percent or more, with a 
combined disability rating of at least 70 percent.  Even if a 
veteran cannot qualify for permanent and total disability 
under the above rating scheme following applicable schedular 
criteria, a permanent and total disability rating for pension 
purposes may be granted on an extraschedular basis if the 
veteran is subjectively found to be unemployable by reason of 
his or her disabilities, age, occupational background, and 
other related factors.  38 C.F.R. § 3.321(b)(2) (1999).  

In December 1991, the veteran's representative submitted a 
memorandum to the RO stating that it was submitted as an 
informal claim for compensation and/or pension benefits.  The 
representative stated that the purpose of the memorandum was 
to establish an effective date for possible further award and 
to comply with 38 C.F.R. § 3.155.  The representative further 
stated that no VA action was requested or contemplated until 
the veteran submitted evidence to constitute a formal claim.  

On a VA Form 21-527, Income-Net Worth and Employment 
Statement, dated in June 1992, the veteran reported that he 
was under treatment for diabetes and that in November 1991 he 
had been hospitalized because of diabetes.  He reported he 
was born in October 1941, had completed two years of college 
and had other education and training related to being an 
airline agent, a courier and a bus driver.  He stated that he 
became totally disabled in July 1991 and in the prior 18 
months had worked as a part-time bus operator.  He said he 
lost 8 months due to illness.  

In a rating decision dated in July 1992, the RO denied 
entitlement to a permanent and total rating for pension 
purposes.  The veteran disagreed with the RO decision, and 
perfected his appeal.  In a rating decision dated in July 
1999, the RO granted a permanent and total rating for pension 
purposes and assigned January 1, 1998 as the effective date.  
The veteran contends that the effective date should be 
December 21, 1991, the date of his informal claim.  The Board 
must, therefore, review the evidence and make a determination 
as to when the veteran became permanently and totally 
disabled for pension purposes.  

Factual background

Progress notes from Victor Paletta, M.D., show that in May 
1991 the veteran complained of abdominal pain and a lot of 
personal problems.  After examination, the diagnosis was 
adult onset diabetes mellitus, diet and oral hypoglycemic 
controlled, chronic anxiety/depression and cigarette and 
alcohol abuse.  In July 1991, the veteran complained of 
blurred vision.  A report of serum chemistry for that date 
from Christian Hospital Northeast-Northwest showed the 
veteran's glucose was 164 mg/dl, compared with 70 as low 
normal and 115 as high normal.  

Records from Christian Hospital Northeast-Northwest show that 
the veteran was hospitalized in August 1991 following a 
syncopal episode at home after having forgotten to take his 
Glucotrol.  He reported mid-sternal chest pain to the 
interscapular area and to the neck and back and reportedly 
had syncope.  Glucotrol was resumed, and heart studies were 
negative.  An echocardiogram report from Christian Hospital 
Northeast-Northwest dated in August 1991 shows that the 
veteran underwent the study because of syncope.  The 
impression was normal left ventricular function with ejection 
fraction of 72 percent, and pericardial effusion.  

VA outpatient records dated from October 1991 to May 1996 
show that the veteran was followed for his diabetes, 
including periodic eye examinations, and that he was seen 
intermittently at the mental health clinic.  

VA outpatient records show that in November 1991, the 
veteran's complaints included blurred vision, dry mouth, 
urinary frequency and sore throat.  After examination, a 
physician's assessment was bronchitis and he increased the 
veteran's Glucotrol dose.  In December 1991 the veteran was 
seen by a VA social work assistant and reported having memory 
problems and irritability.  The veteran also reported he had 
been unemployed since March 1991.  He had been a Bi-State bus 
operator and said he was fired because of being accused of 
having an accident in a garage and not reporting it.  The 
veteran reported waking up frequently, trouble getting back 
to sleep, sweats and occasional nightmares.  He described his 
mood as irritable, depressed, lack of energy, with feelings 
of worthlessness and guilt.  He reported homicidal thoughts 
toward his supervisors at Bi-State.  The veteran reported 
having an auto accident in March 1991 and said that while 
under the influence of alcohol he shot at some people.  He 
said he was facing charges for driving while intoxicated, 
open liquor container and marijuana in the car and two counts 
of first-degree aggravated assault.  

At a VA consultation in December 1991, it was noted the 
veteran had a history of violent behavior and was awaiting 
trial for drug possession, driving while intoxicated and for 
shooting at some people.  The veteran expressed a plan to 
shoot his former employers at Bi-State.  He also said he had 
marital problems related to his explosive behavior.  The 
veteran's complaints included insomnia and irritability.  On 
examination, the veteran was irritable and his affect and 
mood were depressed.  The veteran used projection and denial 
and expressed homicidal thoughts.  He had limited insight.  
The Impression was:  depression, major; alcoholism; 
personality disorder, explosive; diabetes mellitus; 
pancreatitis by history.  The global assessment of 
functioning (GAF) was 35-40.  

In March 1992, the veteran reported he was on probation and 
that as a condition of probation he was to receive treatment.  
At that time the veteran said he had not been abusing alcohol 
for 6 or 7 months.  Medications were continued.  

VA outpatient records dated from November 1991 to May 1992 
show that during that period the veteran received treatment 
for diabetes and complained of dry mouth, blurry vision, 
fatigue and weakness.  Insulin was started.  At a baseline 
ophthalmology examination in March 1992, the physician stated 
he noted no diabetes residuals.  At the end of May 1992, the 
insulin dose was NPH 20 units plus regular 5 units every 
morning and NPH 20 units every evening.  In May 1992 the 
veteran said he was living with his sister and was looking 
for a job.  

A VA hospital discharge summary shows that in July 1992 the 
veteran was admitted because of his fear of losing control.  
He had been thinking of shooting someone and decided to come 
to the hospital for help.  He reported that he was a Bi-State 
bus driver, but had lost his job in March 1992 because of 
carelessness.  The veteran reported a long history of poor 
impulse control. On mental status examination, the veteran 
did not appear depressed or psychotic.  In view of his 
frequent loss of control he was given lithium carbonate.  
During his stay, he was observed without insulin; his blood 
sugar went up, and insulin was resumed.  The veteran was 
discharged after 4 days, and the discharge diagnosis was 
history of depression, personality disorder, unspecified 
type, poor impulse control.  GAF was 70.  

VA outpatient records show that in September 1992 the veteran 
reported feeling upset because Bi-State denied his request to 
return to work.  The veteran used that as an excuse to double 
his Ativan.  The physician discussed with the veteran the 
need to be compliant with his medicines as prescribed.  

At a VA general medical examination in September 1992, the 
veteran reported that he had not worked since July 1991.  He 
said that he had been a Bi-State bus driver for 31/2 to 4 years 
but that he lost his job because of diabetes.  He said that 
before being a bus driver, he was a training instructor and 
courier with Federal Express for 6 years.  At the time of the 
examination, the veteran's insulin dose was Humulin insulin 
NPH U-100 20 units in the morning and 10 units in the evening 
plus Humulin insulin regular U-100 5 units in the morning.  
The veteran reported that he had been hospitalized for a week 
in December 1991 because of elevated blood sugar.  He said 
that 6 months before that he was hospitalized for 3 days 
because of some visual disturbance due to high blood sugar.  
The veteran said he stopped drinking in 1991 and denied using 
any illegal drugs.  

At the examination, the veteran complained of excruciating 
pain in both shoulders and complained of constant back pain 
that made it difficult to bend or stoop.  There were right 
shoulder forward elevation from 90 to 165 degrees, abduction 
from 90 to 140 degrees, external rotation from 0 to 75 
degrees and internal ration from 0 to 70 degrees.  There were 
forward elevation of the left shoulder from 90 to 155 
degrees, abduction from 90 to 145 degrees, internal rotation 
from 0 to 70 degrees and external rotation from 0 to 70 
degrees.  The physician stated that on range of motion 
studies the veteran did have some discomfort on abduction, 
but did not really have excruciating pain.  Range of motion 
of the back was flexion to 80 degrees, extension to 35 
degrees, right flexion to 30 degrees and left flexion to 30 
degrees.  There was rotation to the left and right to 30 
degrees with no discomfort.  The diagnoses included insulin-
dependent diabetes, negative eye findings with respect to 
diabetic retinopathy, good peripheral vascular supply and 
negative heart findings.  The diagnoses also included 
shoulder arthralgia and negative low back physical findings.  

September 1992 VA X-rays of the shoulders were negative, and 
X-rays of the lumbosacral spine showed a spur at the L4 
level.  

VA outpatient records show that in January 1993 it was noted 
that the veteran had been treated for depression for the last 
2 months.  The veteran said he had lost his job as a customer 
service manager at Federal Express, which he had for 10 
years.  He also said he had a diagnosis of diabetes and was 
now on insulin.  The veteran reported that he lived with his 
sister and got along well on unemployment.  He said he was 
hospitalized at VA in late November 1992 because of 
depression.  

At a VA psychiatric examination in April 1993, the physician 
noted that the veteran was medicated with lithium and 
lorazepam daily and that he had been attending psychiatric 
therapy sessions up to six months ago at Jefferson Barracks 
VA Medical Center.  The veteran reported that his job as a 
bus driver had been terminated a year earlier due to 
decreased attendance and recurring symptoms as a result of 
his diabetes.  He said he had to stop working because of his 
failing vision due to diabetic retinopathy and not because of 
mood, emotional or behavioral symptoms.  The veteran stated 
that his job loss caused his depression, particularly as his 
vision was failing.  He said that when he lost his job, his 
mood "snowballed to hell" and he lost his car and his wife 
divorced him.  He said he had no energy or motivation.  He 
reported that he sometimes stayed in bed 24 hours at a time 
and ate and slept only with medications.  He said he did not 
bathe or shave or brush his teeth for days at a time and 
lately had suicidal thoughts.  

On examination, the veteran's mood was markedly depressed 
with dejected affect and low emotional tone.  Rate and rhythm 
of speech were slow and monotonous but coherent and logical.  
The veteran admitted to suicidal thoughts but no plans or 
intentions.  Intelligence was within normal limits and 
insight was fair.  The diagnosis was situational adjustment 
reaction with major depression.  The physician stated that 
the depression was secondary to the veteran's deteriorating 
diabetes, which reportedly forced the loss of his job.  The 
physician stated that the latter stress triggered the 
depression, and its resolution depended entirely on the 
improvement, if possible, of his diabetes and medical status.  

In a statement dated in August 1993, the Social Security 
Administration (SSA) reported that the veteran was not 
currently receiving benefits from Social Security and that 
his application for disability payments was denied in June 
1992.  

In November 1993, the RO received materials from SSA, which 
it had considered in its June 1992 denial of SSA disability 
benefits.  Those records, described earlier, came from 
Christian Hospital Northeast-Northwest, Dr. Paletta and VA.  

VA outpatient records show that in February 1995 the 
veteran's insulin dose was NPH 30 units in the morning and 
NPH 30 units in the evening.  

A VA medical certificate shows that the veteran was seen in 
the emergency room in early June 1995 following a blackout 
while driving.  The veteran was noted to be on insulin NPH 30 
units every morning.  He complained of left shoulder pain, 
right foot pain and a head injury.  The veteran reported he 
had a similar episode of blacking out at work.  Physical 
examination revealed superficial abrasions.  The diagnostic 
impression was recurrent episodes of hypoglycemia, probably 
due to an excess of insulin.  The plan was to reduce insulin 
to NPH 15 units in the mornings and to follow up in the 
diabetic clinic.  

VA outpatient records show that in June 1995 the veteran 
reported that he had been unemployed since mid-April 1995.  
He said he had been a technical writer, and after a year the 
company where he worked did not renew his contract secondary 
to personality problems.  The examiner noted that the veteran 
was diagnosed with a history of depression and personality 
disorder while hospitalized in July 1992 for control of 
hostile impulses.  The veteran reported he had been on 
antidepressants and anxodytics of various sorts since July 
1992 and he said they helped control rage.  On mental status 
examination, the veteran was oriented, fluent, coherent, 
logical and appropriate.  He was not suicidal or homicidal, 
but said he was close to rage at all times.  He said this 
still required effort to control, even with medication.  He 
was not psychotic.  The physician commented that the 
veteran's impulse control was weak.  The plan was to 
discontinue Prozac and start Wellbutrin.  

VA outpatient records show when seen in February 1996, the 
veteran complained of dyspepsia, blurred vision for 4 days, 
tooth pain and arthritis.  On examination, the physician 
noted a broken tooth with an abscess.  He also noted that the 
veteran's insulin dose was NPH 30 units in the morning and 
NPH 20 units in the evening.  After examination, the 
assessment was diabetes mellitus, variable control, 
arthritis, dental abscess and rule out gastroesophageal 
reflux.  Amoxicillin was prescribed and dental and 
ophthalmology consultations were recommended.  The veteran 
was to return to the clinic in three months.  At an 
ophthalmology consultation in late February 1996, the veteran 
complained of blurred vision.  After examination, the 
impression included insulin-dependent diabetes mellitus 
without background diabetic retinopathy.  The impression also 
included ocular hypertension for which the veteran was to 
return in six months

A VA hospital discharge summary and hospital progress notes 
show the veteran was hospitalized in March 1996 with an 
overdose of Doxepin.  The veteran stated he had been 
depressed over the loss of his job and had increased his 
Doxepin because of trouble sleeping.  He also reported eating 
foods high in sugar.  After becoming medically stable, he was 
transferred to the psychiatric unit, and his usual insulin 
dose of NPH 30 units in the morning and NPH 20 units in the 
evening was continued.  Under history of present illness it 
was noted that the veteran did not have any significant 
physical problems and that the physical examination was 
unremarkable.  On mental status examination, the veteran's 
mood was normal, he had no looseness of associations and did 
not show any suspicious or hallucinatory behavior.  He did 
not have any suicidal ideation and said the overdose was a 
mistake and accident rather than a suicide attempt.  He had 
vague homicidal ideation toward a person whom he felt was 
responsible for his losing his job, but said he would go 
through legal channels rather than doing something on his 
own.  The veteran was detoxified slowly.  The Axis I 
discharge diagnosis was adjustment disorder with depressed 
mood and alcohol abuse.  The Axis II diagnosis was 
personality disorder, not otherwise specified.  The Axis III 
diagnosis was status post overdose of Doxepin and insulin-
dependent diabetes mellitus.  The admission GAF was 40, and 
the discharge GAF was 70.  

VA outpatient records dated in April 1996 show that the 
veteran reported that he was arrested on March 30, 1996, the 
day following hospital discharge, and was released April 8, 
1996, but was re-arrested April 9, 1996, and was released 
April 23, 1996.  He was seen at the VA mental health clinic 
the day following release and at that time complained of 
decreased memory and concentration, insomnia, and depressed 
mood with past vague suicidal and homicidal ideation, but no 
present intent or plan.  He reported frequent irritable 
moods.  On examination, the veteran's mood/affect was 
depressed.  There was poor eye contact.  The impression was 
depression.  

VA outpatient records show that in May 1996 the veteran 
reported having been unemployed for a year and said he felt 
frustrated because he had not been able to find a job.  He 
reported that he was diabetic and was on 30 units of insulin 
in the morning and 15 units in the evening.  The veteran 
denied any physical complaints and said his appetite and 
sleep were good.  On mental status examination, the veteran 
was alert, well oriented and denied hallucinations, 
delusions, suicidal ideation or homicidal ideation.  His mood 
and affect were moderately depressed. The veteran felt angry 
and frustrated because he could not find a job and was in a 
difficult financial situation.  The diagnosis was adjustment 
disorder with depressed mood and personality disorder, not 
otherwise specified.  Medications were continued.  The 
psychiatrist referred the veteran to VA social service.  The 
social worker noted that she referred the veteran to 
personnel because the veteran was interested in applying for 
work at the VA medical center.  She also noted the veteran 
was active with the Missouri Division of Employment Security 
on job leads, but had no luck yet.  The social worker offered 
the veteran other job suggestions, but noted the veteran was 
not interested in them because of his high qualifications.  

Records obtained from SSA show that in a July 1996 SSA 
disability report and in an August 1996 SSA vocational 
report, the veteran stated that his disabling condition was 
falling spells, mental problems, bad shoulder and back.  He 
stated that his condition first bothered him at the end of 
April 1995, his condition had made him stop working at that 
time and he had not worked after that.  The veteran reported 
his work history as follows:  administrative manager at 
Church's Chicken from 1981 to 1982; courier training 
instructor at Federal Express from 1982 to 1988, 5 days per 
week at $15 per hour; part-time bus driver from 1989 to June 
1991, 5 days per week at $9.50 per hour; intake counselor for 
child support from March 1990 to July 1991, 6 days per week 
at $200 per week; technical writer at engineering business 
from March 1993 to April 1994, 5 days per week at $11.50 per 
hour; technical writer at technical temporary agency from 
March 1994 to April 1995, 5 days per week at $11.50 per hour; 
dispatcher for two package delivery companies from 1993 to 
January 1995, 5 days per week at $8.80 per hour; and intake 
counselor for child support from April 1994 to November 1995, 
6 days per week at $200 per week.  

The file includes a summary of the veteran's FICA earnings 
for the years 1957 through 1995.  The summary shows the 
veteran earned $8,797 in 1990; $2,827 in 1991; $1,901 in 
1992; $3,941 in 1993; $18,963 in 1994 and $6,750 in 1995.  

In a letter dated in September 1996, SSA informed the veteran 
that his claim had been denied.  SSA stated they were not 
able to determine the severity of the veteran's condition or 
how it affected his ability to work based on the evidence it 
had.  SSA stated the veteran had been asked to submit 
information, but he did not cooperate.  

On a VA Form 21-526, Application for Compensation or Pension, 
dated in September 1998, the veteran stated his claim was for 
non-service-connected pension and that he had major 
depression, bipolar, diabetes and arthritis.  The veteran 
reported that he had completed 3 years of college.   He 
stated that he had last worked in December 1997 and that in 
the 12 months before he became totally disabled he worked for 
MTSI Transportation Company as a dispatcher; he said his 
earnings were $18,000 and he lost no time from illness.   

At a VA general medical examination in October 1998, the 
veteran stated that in the last 10 years he had noticed the 
gradual onset of arthritic symptoms in the shoulders, knees 
and hips.  He said he took insulin daily for diabetes, which 
had its onset 7 years earlier.  He also reported that he was 
being seen for bipolar disease.  He stated that he had noted 
an increase in his myopia.  On examination, there were 
soreness and stiffness, especially notable in both shoulders.  
There was slight pain on movement of the hip joints.  The 
veteran reported occasional tingling of the left hand, but 
said it was not prominent.  Reflexes in both upper and lower 
extremities were within normal limits.  The clinical 
diagnoses were diabetes mellitus, degenerative arthritis of 
the shoulders and knees, and history of depression.  The 
physician commented that the veteran's blood pressure was 
slightly elevated on two checks.  

In October 1998, VA X-rays of the shoulders were within 
normal limits.  X-rays of the elbows showed an old deformity 
of the right olecranon with some sclerosis, which the 
radiologist said might represent the site of previous trauma 
and healing.  There was no evidence of fracture, dislocation 
or destruction, and there was no soft tissue calcification or 
distortion of fat pads.  X-rays of the cervical and thoracic 
spine were within normal limits.  The radiologist's 
impression with respect to X-rays of the lumbosacral spine 
was minimal degenerative change and calcification through the 
pancreas consistent with old pancreatitis.  X-rays of the 
hips were within normal limits.  

At a VA psychiatric examination in October 1998, the veteran 
reported that he had last worked in December 1997 in customer 
service and as a dispatcher for a limousine service, a job he 
held for one year.  He said that prior to that he had worked 
for 7 years for a child support collection agency.  The 
examiner stated that the veteran's treating physician had 
indicated that the veteran may have had an alcohol or 
substance abuse problem in the past, but that it was years 
ago, and she also thought that the veteran may have had some 
time in prison for getting into a fight or for violence.  On 
mental status examination, the veteran said his memory and 
concentration were diminished but that his energy was okay.  
He said he became depressed and occasionally cried, but 
denied suicidal ideation.  He said his moods varied and he 
infrequently hallucinated and heard voices.  He said he 
occasionally felt paranoid around people.  The veteran had 
anger, which was mainly frustration at his situation in life.  
He said he spent his day filling out job applications.  The 
diagnosis was cyclothymic depression, which the physician 
said possibly may have decompensated into bipolar disorder in 
the past.  The GAF was 50.  

At a VA visual examination in October 1998 the veteran gave a 
history of myopia since childhood.  On examination, his 
uncorrected near vision was 20/80 in each eye, and the 
uncorrected far vision in each eye was 20/400.  Corrected 
vision, both near and far, was 20/20 in each eye.  After 
examination, the diagnosis was healthy eye exam, myopia and 
diabetes without retinopathy.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the Rating Schedule.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4 (1999).  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.10 (1999).  When there is a question as 
to which of two ratings shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  The evaluation of the same disability under 
various diagnoses and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (1999).  

In the July 1999 rating decision, the RO listed the veteran's 
disabilities as follows:  diabetes mellitus, evaluated as 20 
percent disabling; systolic murmur, evaluated as 10 percent 
disabling; shoulder injury, evaluated as noncompensably 
disabling; back injury, evaluated as noncompensably 
disabling; head injury, evaluated as noncompensably 
disabling; cyclothymic depression, evaluated as 50 percent 
disabling; and degenerative arthritis of the lumbosacral 
spine and right elbow, evaluated as 10 percent disabling.  

Diabetes mellitus

Prior to revisions that became effective in June 1996, mild 
diabetes mellitus that was controlled by a restricted diet, 
without insulin, with no impairment of health or vigor and 
without limitation of activity warranted a 10 percent rating.  
A 20 percent rating required moderate diabetes mellitus that 
was controlled by a moderate insulin or oral hypoglycemic 
agent dosage and a restricted (maintenance) diet with no 
impairment of health or vigor or limitation of activity.  A 
40 percent rating was warranted for moderately severe 
diabetes mellitus that required a large insulin dosage, a 
restricted diet, and careful regulation of activities (i.e., 
avoidance of strenuous occupational and recreational 
activities).  A 60 percent rating was warranted for severe 
diabetes mellitus with episodes of ketoacidosis or 
hypoglycemic reactions, considerable loss of weight and 
strength and mild complications such as pruritus ani, mild 
vascular deficiencies or beginning diabetic ocular 
disturbances.  38 C.F.R. § 4.119, Diagnostic Code 7913 
(1995).  

Effective June 6, 1996, VA revised the Rating Schedule with 
respect to endocrine system disabilities.  Under the 
revisions, diabetes mellitus manageable by restricted diet 
only warrants a 10 percent rating.  Diabetes mellitus 
requiring insulin and restricted diet, or; hypoglycemic agent 
and restricted diet warrants a 20 percent rating.  A 40 
percent rating is warranted for diabetes mellitus requiring 
insulin, restricted diet and regulation of activities.  
Diabetes mellitus requiring insulin, restricted diet and 
regulation of activities, with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated warrants a 60 percent rating.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (1999).  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  However, the new criteria are not for consideration in 
evaluating the veteran's diabetes mellitus prior to their 
effective date in June 1996.  See Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  

From early 1992 onward, the veteran's diabetes mellitus has 
been manifested primarily by the requirement for insulin, and 
although the required dosage generally increased over the 
years, in no instance has the dosage been described as large.  
The diabetes has not been shown to result in impairment of 
the veteran's health or vigor, nor has it been shown to limit 
his activity.  

With consideration of the rating criteria in effect prior to 
June 6, 1996, the evidence does not show that the veteran's 
diabetes has warranted more than a 20 percent rating at any 
time since December 1991.  In order to be entitled to a 40 
percent evaluation, the diabetes would have to be judged to 
be moderately severe requiring large insulin dosage, 
restricted diet and careful regulation of activities, such as 
avoidance of strenuous occupational and recreational 
activities, and the evidence does not show that these 
criteria have been met.  The evidence does show that there 
was hospital emergency room treatment in June 1995 following 
a blackout while driving, and the veteran gave a history of a 
similar episode of blacking out at work.  The diagnostic 
impression was recurrent episodes of hypoglycemia, probably 
due to an excess of insulin.  The dose was reduced.  Except 
for hospitalization in August 1991 following a syncopal 
episode after having forgotten to take his Glucotrol, there 
is no other medical evidence suggesting episodes of 
ketoacidosis or hypoglycemic reaction.  Even with 
consideration of these two isolated instances, the disability 
picture presented by the veteran's diabetes does not meet or 
more nearly approximate the requirements for a 40 percent 
rating under the Rating Schedule prior to its revision.  

The evidence does not show any change in the manifestations 
of the veteran's diabetes subsequent to June 1996.  Thus, 
even with consideration of the revisions to the Rating 
Schedule that became effective in June 1996, the Board finds 
no basis for a rating in excess of 20 percent for the 
veteran's diabetes.  As was noted earlier, under the revised 
rating criteria, a 20 percent rating is warranted for 
diabetes mellitus requiring insulin and restricted diet while 
a 40 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet and regulation of 
activities.  As there is no indication in the record that the 
veteran's diabetes has required regulation of his activities, 
the disability picture does not more nearly approximate the 
criteria for a 40 percent rating under either the previous or 
revised rating criteria.  

There is no medical evidence of any complications 
attributable to the veteran's diabetes.  In this regard, 
ophthalmology examiners acknowledged the veteran's complaints 
of blurred vision, but found no evidence of diabetic 
retinopathy.  The Board notes that the references to diabetic 
retinopathy in the April 1993 VA psychiatric examination 
report were based on history provided by the veteran, but the 
veteran, as a lay person, is not competent to furnish medical 
opinions or diagnoses.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  To the extent that the veteran may 
have presented history based on information he received from 
some other doctor, the Board notes that the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the connection between what a physician said and a layman's 
account of what he purportedly said, filtered through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Review of the 
medical record shows that no eye examiner has identified any 
eye disability related to the veteran's diabetes.  The 
veteran has been shown to be myopic, but vision is 
correctable to 20/20 in both eyes, and as such is not 
disabling.  


Systolic murmur

Review of the file shows that when a claim for a permanent 
and total rating for pension purposes was adjudicated in 
September 1990, the RO considered clinical records from Dr. 
Paletta covering the period from June 1982 to August 1990.  
Those records show that at an office visit in February 1990, 
Dr. Paletta noted a soft systolic murmur heard best along the 
left sternal border.  The RO assigned a 10 percent rating for 
systolic murmur, which it rated as analogous to inactive 
rheumatic heart disease.  Later medical evidence, described 
earlier, includes no reference to systolic murmur and there 
is no basis in the record for the assignment of a rating 
higher than 10 percent for systolic murmur.  

Shoulders, back, elbow and head

As was noted earlier the RO has assigned noncompensable 
ratings for residuals of head, shoulder and back injuries and 
assigned a 10 percent rating for arthritis of the lumbosacral 
spine and right elbow.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1999); DeLuca v. Brown, 8 Vet. App. 202, 
205-06 (1995).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  
38 C.F.R. § 4.45 (1999).  The intent of the Rating Schedule 
is to recognize actually painful, unstable or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1999).  

When the veteran underwent a VA general medical examination 
and X-rays in September 1992, the X-rays were negative, but 
the motion of the shoulders was limited.  As described 
earlier, right shoulder forward elevation was limited to 165 
degrees, abduction was limited to 140 degrees, external 
rotation was limited to 75 degrees and internal rotation was 
limited to 70 degrees.  Left shoulder forward elevation was 
limited to 155 degrees, abduction was limited to 145 degrees, 
internal rotation was limited to 70 degrees and external 
rotation was limited to 70 degrees.  38 C.F.R. § 4.71, Plate 
I, shows that normal range of motion of the shoulder is 
forward elevation (flexion) from 0 degrees to 180 degrees, 
abduction from 0 degrees to 180 degrees, external rotation 
(rotation upward) from 0 degrees to 90 degrees and internal 
rotation (rotation downward) from 0 degrees to 90 degrees.  
Although there was demonstration of limited motion of the 
shoulders, that limitation was not in itself compensable 
under the Rating Schedule, because for a compensable rating 
of 20 percent, it was required that motion of the arm be 
limited to shoulder level.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  The physician did however, specifically note that 
the veteran had discomfort, but not excruciating pain, on 
abduction.  Resolving all reasonable doubt in favor of the 
veteran the Board interprets the notation of discomfort on 
abduction as evidence of actually painful motion.  See 
38 C.F.R. §§ 3.102, 4.3 (1999).  Considering this, together 
with the less than normal range of motion of both shoulders 
in all planes, the Board concludes that as of September 1992, 
a 20 percent rating was warranted for each shoulder under 
Diagnostic Code 5201.  Later outpatient records show 
continuing complaints of bilateral shoulder pain, but there 
is no indication that the degree of disability has increased 
since September 1992.  

VA X-rays of the lumbosacral spine in September 1992 showed a 
spur at the L4 level and in October 1998 showed degenerative 
changes, though they were described as minimal.  In September 
1992, the veteran complained of constant back pain that made 
it difficult to bend or stoop.  On examination, there were 
flexion of the lumbosacral spine to 80 degrees, extension to 
35 degrees, lateral bending on each side to 30 degrees and 
rotation to the left and right to 30 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
degenerative or traumatic arthritis substantiated by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  Under the Rating Schedule, slight 
limitation of motion of the lumbar spine warrants a 10 
percent rating, moderate limitation of motion warrants a 20 
percent rating and severe limitation of motion warrants a 40 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  In 
addition, lumbosacral strain with only slight subjective 
symptoms warrants a noncompensable rating.  Lumbosacral 
strain with characteristic pain on motion warrants a 10 
percent rating, while lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position warrants a 20 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Upon review of the record, the Board finds that the veteran's 
low back disability was manifested by the presence of 
arthritis and slight limitation of motion warranting a 10 
percent rating under Diagnostic Code 5292 as of September 
1992.  At that time, and since then, there has been no 
indication of weakness, incoordination or excess fatigability 
on use, and even with consideration of 38 C.F.R. §§ 4.40, 
4.45 and 4.59, the degree of limitation of motion with the 
veteran's complaints of pain do not, in the Board's opinion, 
meet or more nearly approximate the criteria for a rating in 
excess of 10 percent under any potentially applicable 
diagnostic code.  

Prior to the VA X-rays in October 1998, which showed an old 
deformity of the right olecranon with some sclerosis, the 
record includes no mention of complaint, finding or diagnosis 
related to the right elbow.  At the VA clinical examination 
in October 1998, the veteran did not complain of any problems 
with his right elbow, and the examination report includes no 
finding or diagnosis specific to the right elbow.  There is 
thus no basis in the record for other than a noncompensable 
rating for the veteran's right elbow disability.  

When the veteran was seen at the VA emergency room in June 
1995 after his blackout while driving, he complained of a 
head injury.  Physical examination revealed superficial 
abrasions of the forehead.  No permanent residuals were 
identified, nor does any other medical evidence of record 
include any reference to residuals of a head injury.  Under 
the circumstances, there is no basis for the assignment of 
other than a noncompensable rating for residuals of a head 
injury.  

Psychiatric disability

Although personality disorders are not considered diseases or 
injuries for purposes of service connection, permanent total 
disability pension ratings will be authorized for congenital, 
developmental, hereditary or familial conditions, provided 
the other requirements for entitlement are met.  See 
38 C.F.R. §§ 3.303, 3.342 (1999).  

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52695 (1996).  On and after that date, all diagnoses of 
mental disorders for VA purposes must conform to the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM IV).  61 Fed. Reg. 52700 (1996) (codified at 
38 C.F.R. § 4.125 - § 4.130 (1999)).  The Court has held that 
where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so.  Marcoux v. Brown, 9 Vet. 
App. 29 (1996); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  As with the revisions regarding the endocrine 
system, prior to their effective date the new criteria for 
rating psychiatric disabilities are not for consideration in 
evaluating the veteran's disability.  See Rhodan v. West, 12 
Vet. App. 55, 57 (1998).  

In a precedent opinion dated in March 1997, the VA General 
Counsel held that whether the revised criteria for the 
evaluation of mental disorders are more beneficial to 
claimants than the prior provisions should be determined on a 
case by case basis.  VAOPGCPREC 11-97.  Thus, the Board must 
compare the old and new regulatory criteria in the context of 
the facts of the veteran's case.  

Pervious psychiatric disability rating criteria

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects.  38 C.F.R. § 4.125 (1995).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability.  38 C.F.R. § 4.130 
(1995).  In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1995).  

Prior to revision, the Rating Schedule provided that 
psychoneurotic disorders, including dysthymic disorder, 
adjustment disorder with depressed mood and major depression 
without melancholia, warranted a 10 percent rating where 
there was emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent rating was warranted for definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  Considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people warranted a 50 percent rating.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9405 (1995).  

Prior to revision, the Rating Schedule further provided that 
a 70 percent rating was warranted for a psychoneurotic 
disability where the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired.  The psychoneurotic symptoms would have been of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating was warranted when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; or there 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in profound retreat from mature 
behavior; or the veteran was demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9405 
(1995).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991).  

Review of the medical evidence shows that from late 1991 
onward the veteran's psychiatric disability was manifested 
primarily by irritability, depressed mood and explosive 
behavior at times accompanied by homicidal and suicidal 
thoughts.  The record indicates periods of exacerbation of 
the disability resulting in hospitalization and global 
assessment of functioning, when provided by examiners, ranged 
from 35 during the worst periods, indicating major impairment 
in several areas, to 70 after periods of hospitalization, 
indicating some difficulty in functioning, but generally 
functioning pretty well.  Overall, the impairment from the 
veteran's psychiatric disability was considerable warranting 
a 50 percent rating.  As the documented episodes of 
exacerbation were relatively infrequent, and the veteran 
demonstrated the ability to function well when compliant with 
his medications, the disability picture associated with his 
psychiatric diagnoses does not more nearly approximate severe 
than considerable, and the Board is obliged to assign the 50 
percent rating from December 1991.  

New rating criteria

As noted previously, effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  The new rating criteria are found at 38 C.F.R. 
§ 4.130 (1999), and the revisions provide a general rating 
formula encompassing all mental disorders.  

Under the general rating formula, a 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130 (1999).  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

As noted earlier, the revised rating criteria became 
effective November 6, 1996.  The only medical evidence 
related to the veteran's psychiatric disability after the 
effective date of the new rating criteria is the report of 
the October 1998 VA psychiatric examination.  At that time, 
the veteran's psychiatric disability was manifested primarily 
by memory and concentration problems, feelings of depression 
and occasional crying infrequent auditory hallucinations and 
anger.  The global assessment of functioning at that time was 
50, indicating serious symptoms.  These symptoms are 
consistent with a 50 percent rating under the new 
regulations.  They do not, however, warrant a higher rating 
under the new criteria as at the examination the veteran 
denied suicidal ideation, and there has been no showing of 
such symptoms as obsessional rituals, illogical or irrelevant 
speech, spatial disorientation or gross neglect of personal 
appearance and hygiene.  In addition, despite manifesting 
anxiety and depression at times, there is no indication that 
the veteran exhibits near continuous panic or depression.  As 
to the veteran's ability to adapt to work or a worklike 
setting, the veteran's psychiatric disability indisputably 
interfered with his industrial adaptability, but the veteran 
reported he was able to work full time throughout 1997 as a 
dispatcher; he said his earnings were $18,000 that year and 
that he lost no time from illness.  In the Board's opinion, 
the disability picture associated with the veteran's 
psychiatric disability does not more nearly approximate the 
criteria for a 70 percent rating than those for a 50 percent 
rating under the revised rating criteria.  



Combined evaluations

Based on the above evaluations, the veteran met the schedular 
requirements for a total disability rating as of September 
1992, when examination results established the criteria for 
rating the veteran's orthopedic disabilities in addition to 
his diabetes mellitus, systolic murmur and psychiatric 
disability.  There is no indication that the veteran's 
disabilities are not permanent in nature, as there is no 
medical evidence suggesting that improvement is likely as to 
the orthopedic disabilities, the systolic murmur or the 
veteran's diabetes mellitus.  The symptoms of the psychiatric 
disability have fluctuated in severity, but again there is no 
indication that the disability is other than permanent.  

The remaining consideration is whether there is a date 
earlier than January 1, 1998, when the veteran not only met 
the schedular requirements for a total rating but was also 
unable to secure and follow substantially gainful employment 
by reason of his disabilities and thereby met the 
requirements of 38 C.F.R. § 4.17 for a total disability 
rating for pension based on unemployability.  The record 
shows that the veteran completed three years of college, and 
that his work experience includes fast food manager, courier 
instructor, bus driver, and intake counselor for child 
support, technical writer and dispatcher.  

Substantially gainful employment is not defined in the 
regulations, but 38 C.F.R. § 4.16(a) does provide that 
marginal employment shall not be considered substantially 
gainful employment and that marginal employment generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  As was pointed out by the Court in 
Faust v. West, No. 98-100 (U.S. Vet. App. Feb. 15, 2000), 
although 38 C.F.R. § 4.16(a) does not define specifically 
what substantially gainful employment is, it does provide 
that marginal employment is not substantially gainful 
employment and thus implies that employment that is more than 
marginal may be considered to be substantially gainful 
employment.  

As outlined earlier, the veteran has reported that he worked 
full time as a dispatcher during 1997 with no loss of time 
from illness.  He earned $18,000 in that year, and the record 
also shows that his FICA earnings were $18,963 in 1994, when 
he worked as a technical writer.  The poverty threshold in 
1994 was $7,547, and the poverty threshold in 1997 was 
$8,183.  See M21-1, Part VI, Change 52 (August 26, 1996) and 
63 Fed. Reg. 68,827 (1998).  Thus, the Board finds the jobs 
as dispatcher and technical writer with incomes more than 
twice the poverty threshold to be substantially gainful 
employment.  

Information as to the veteran's earnings in 1996 is not of 
record, but the evidence does show the veteran's FICA 
earnings were below the poverty threshold in each of the 
years 1992, 1993, and 1995.  That is, the veteran's FICA 
earnings were $1,901, in 1992, $3,941 in 1993 and $6,750 in 
1995, while the respective poverty thresholds for those years 
were $7,143, $7,363 and $7,763, respectively.  M21-1, Part 
VI, Change 52 (August 26, 1996).  The evidence outlined 
earlier showed that there was essentially no difference in 
the veteran's disabilities from 1992 though 1997, and 
although the veteran's income was not above the poverty 
level, there is no basis upon which to conclude that the 
veteran's disabilities precluded him from obtaining or 
maintaining substantially gainful employment in those years 
as he demonstrated he was able to do in later years, that is, 
in 1994 and 1997.  The Board thus concludes that the criteria 
for a permanent and total rating for pension purposes were 
not demonstrated prior to January 1, 1998.  Under the 
circumstances, an effective date prior to January 1, 1998, 
may not be granted.  


ORDER

An effective date earlier than January 1, 1998, for a 
permanent and total rating for pension purposes is denied.  

		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

